     Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 1 of 21
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                  IN THE UNITED STATES DISTRICT COURT                   April 23, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                            HOUSTON DIVISION



MELVIN C. PAUL,                       §
TDCJ #932966,                         §
                                      §
                  Petitioner,         §
                                      §
v.                                    §
                                      §        CIVIL ACTION NO. H-19-3625
LORIE DAVIS, Director,                §
Texas Department of Criminal          §
Justice - Correctional                §
Institutions Division,                §
                                      §
                  Respondent.         §


                      MEMORANDUM OPINION AND ORDER


      Melvin C. Paul (TDCJ #932966) has filed a Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus By a Person in State

Custody (“Petition”) (Docket Entry No. 1) to challenge a conviction

entered against him in 2000.         Now pending is Respondent’s Motion

for Summary Judgment with Brief in Support (“Respondent’s MSJ”)

(Docket Entry No. 10), arguing that the Petition is barred by the

governing one-year statute of limitations.           Paul has replied with

Petitioner’s Response to Respondent’s Motion for Summary Judgment

(“Petitioner’s Response”) (Docket Entry No. 14). After considering

all of the pleadings, the state court records, and the applicable

law, the court will grant Respondent’s MSJ and will dismiss this

action for the reasons explained below.
   Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 2 of 21




                I.   Background and Procedural History

     A grand jury in Harris County, Texas, returned an indictment

against Paul in Cause No. 844969, accusing him of capital murder by

intentionally causing the death of Deborah Scott while in the

course of committing or attempting to commit another felony, namely

aggravated sexual assault.1 At trial the State presented testimony

showing that Scott was found dead in Paul’s bedroom and there was

evidence that she had been sexually assaulted.2         An autopsy showed

that she had been raped and strangled.3      DNA collected from vaginal

and anal swabs of Scott’s body matched Paul.4          Paul testified in

his own defense and admitted having sex with Scott, but denied

killing her.5

     On June 8, 2000, a jury in the 174th District Court of Harris

County found Paul guilty of capital murder as charged in the

indictment.6    Because the State was not seeking the death penalty,



     1
      See Indictment, Docket Entry No. 11-1, p. 16. For purposes
of identification, all page numbers refer to the pagination
imprinted at the top of the page by the court’s Electronic Case
Filing (“ECF”) system.
     2
      Condensed Court Reporter’s Record, Docket Entry No. 11-5, pp
78-79, 96-97, 103, 107-08.
     3
      Id. at 125-27.
     4
      Id. at 76-77.
     5
      Id. at 134.
     6
      Verdict, Docket Entry No. 11-1, p. 87.

                                   -2-
   Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 3 of 21



the trial court automatically sentenced Paul to life imprisonment

that same day.7

     The conviction was affirmed on direct appeal in an unpublished

opinion on January 10, 2002. See Paul v. State, No 14-00-00937-CR,

2002 WL 27280, at *1 (Tex. App. — Houston [14th Dist.] Jan. 10,

2002) (rejecting Paul’s claims that the trial court abused its

discretion by allowing the jury to deliberate for 14 hours over two

days and that the evidence was legally and factually insufficient

to support his conviction). Although Paul obtained an extension of

time to file a petition for discretionary review with the Texas

Court of Criminal Appeals, up to and including April 16, 2002, he

did not file one.8     As a result, his conviction became final for

purposes of federal habeas review on that date.

     On   May   1,   2003,   Paul   filed   a   handwritten   request      for

appointment of counsel to seek post-conviction DNA testing under

Chapter 64 of the Texas Code of Criminal Procedure.9             The trial

court granted that motion and appointed counsel to assist Paul on




     7
      Judgment on Plea Before Jury - Court/Jury                  Assessing
Punishment, Docket Entry No. 11-1, pp. 94-95.
     8
      Exhibit to Petition (Appellate Docket Sheet), Docket Entry
No. 1-1, p. 6 (noting that an extension was granted until April 16,
2002, but that no petition for discretionary review was filed).
     9
      Motion for Appointment of Counsel and DNA Retesting, Docket
Entry No. 11-2, pp. 6-7.

                                    -3-
   Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 4 of 21



May 12, 2003.10    On October 28, 2003, counsel filed a formal motion

for post-conviction DNA testing on Paul’s behalf.11 The State

pointed to evidence that was previously presented at trial, showing

that DNA recovered from the complainant was a match to Paul.12              On

March 10, 2005, the trial court denied Paul’s motion for post-

conviction DNA testing, concluding that he did not meet his burden

to show that additional testing was likely to produce exculpatory

results.13     Paul filed an appeal from that ruling, but the appeal

was dismissed on his attorney’s motion on November 3, 2005.                See

Paul v. State, No. 14-05-00501-CR, 2005 WL 2876159, at *1 (Tex.

App. — Houston [14th Dist.] Nov. 3, 2005, no pet.) (per curiam).

     On March 26, 2006, Paul filed his first Application for a Writ

of Habeas Corpus Seeking Relief from Final Felony Conviction Under

Code of Criminal Procedure, Article 11.07 (“First State Habeas

Application”).14      Paul alleged that he was being prevented from


     10
          Order Appointing Counsel, Docket Entry No. 11-2, p. 11.
     11
      Post-Conviction Motion for Texas Code Crim. Proc. art. 64.01
Forensic DNA Testing, Docket Entry No. 11-2, pp. 12-18.
     12
          Orchid Cellmark Laboratory Report, Docket Entry No. 11-2, pp.
47-48.
     13
      State’s Proposed Findings of Fact and Conclusions of Law,
Docket Entry No. 11-2, pp. 52-54.
     14
      First State Habeas Application, Docket Entry No. 11-19, pp.
7-15. The petitioner’s pro se submissions are treated as filed on
the date he placed them in the prison mail system under the prison
mailbox rule, which also applies to post-conviction proceedings in
Texas. See Richards v. Thaler, 710 F.3d 573, 578-79 (5th Cir.
                                                    (continued...)

                                   -4-
      Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 5 of 21



seeking       collateral     review   by    lack       of   access   to   his   trial

transcript, blindness, and a mental impairment.15                     Faulting his

attorneys, Paul also asked to reinstate the appeal from the trial

court’s decision to deny his motion for DNA testing and for an out-

of-time petition for discretionary review from the appeal of his

conviction.16         The trial court recommended that relief be denied.17

The Texas Court of Criminal Appeals remanded the action for an

evidentiary hearing on Paul’s claim that he was denied effective

assistance of counsel by his appellate attorney.18                        After Paul

withdrew that claim, the Texas Court of Criminal Appeals issued a

written order denying his First State Habeas Application in part

and dismissing it in part on February 14, 2007.19

       Paul filed a Second State Habeas Application on May 25, 2007,

alleging       that    he   could   not    file    a    meaningful    petition   for



       14
            (...continued)
2013).
       15
            First State Habeas Application, Docket Entry No. 11-19, p.
12.
       16
            Id. at 13.
       17
      Respondent’s Proposed Findings of Fact, Conclusions of Law
and Order, Docket Entry No. 11-19, pp. 26-28.
       18
      Action Taken on Application No. WR-64,923-02, Docket Entry
No. 11-19, p. 3; Ex parte Paul, Application No. WR-64,923-02,
Docket Entry No. 11-22, pp. 22-23.
       19
      Action Taken After Remand on Application No. WR-64,923-02,
Docket Entry No. 11-19, p. 2; Ex parte Paul, Application No. WR-
64,923-02, Docket Entry No. 11-22, pp. 22-23.

                                           -5-
   Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 6 of 21



collateral review without a copy of his trial transcript.20 The

trial court recommended that the Application be dismissed because

it did not comply with Rule 73 of the Texas Rules of Appellate

Procedure.21 On September 19, 2007, the Texas Court of Criminal

Appeals elected to summarily dismiss Paul’s Second State Habeas

Application as a “subsequent” petition prohibited by the statute

that governs abuse of the writ, Article 11.07 § 4 of the Texas Code

of Criminal Procedure.22

        Paul filed a Third State Habeas Application on September 27,

2007, arguing that his right to habeas corpus review was denied

because he lacked access to a copy of his trial transcript.23              On

or around the same date, Paul submitted Plaintiff’s Original

Application for Writ of Mandamus,24 which the Texas Court of




        20
             Second State Habeas Application, Docket Entry No. 11-22, pp.
7-16.
        21
      Respondent’s Proposed Findings of Fact, Conclusions of Law
and Order, Docket Entry No. 11-22, pp. 60-61.
        22
      Action Taken on Application No. WR-64,923-03, Docket Entry
No. 11-22, p. 2.
        23
             Third State Habeas Application, Docket Entry No. 11-28, pp.
7-20.
        24
      Plaintiff’s Original Application for Writ of Mandamus, Docket
Entry No. 11-23, pp. 4-7. This Application, which appears to ask
the Harris County District Clerk’s Office to expedite his habeas
proceeding, is unsigned and undated, but a cover letter indicates
it was received by the Texas Court of Criminal Appeals on September
24, 2007. See Letter, Docket Entry No. 11-2, p. 3.

                                      -6-
   Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 7 of 21



Criminal Appeals summarily denied on October 1, 2007.25          The trial

court recommended that Paul’s Third State Habeas Application be

denied because he did not allege facts showing that he was entitled

to relief from his conviction.26            The Texas Court of Criminal

Appeals elected to dismiss Paul’s Third State Habeas Application as

a subsequent writ on January 23, 2008.27

        More than a year later, on March 16, 2009, Paul filed a Fourth

State Habeas Application, repeating his claim that he was denied a

meaningful opportunity to litigate claims on collateral review

without a copy of his trial transcript.28 Paul also asked the Texas

Court of Criminal Appeals to reconsider the dismissals entered

previously on his Second and Third State Habeas Applications.29 The

trial court recommended that Paul’s Fourth State Habeas Application

be dismissed as a subsequent writ and, alternatively, that relief

be denied because Paul did not allege facts showing that he was

entitled to habeas relief from his conviction.30          The Texas Court


        25
      Action Taken on Application No. WR-64,923-04, Docket Entry
No. 11-23, p. 2.
        26
      Respondent’s Proposed Findings of Fact, Conclusions of Law
and Order, Docket Entry No. 11-28, pp. 35-36.
        27
      Action Taken on Application No. WR-64,923-05, Docket Entry
No. 11-28, p. 2.
        28
             Fourth State Habeas Application, Docket Entry No. 11-31, pp.
7-19.
        29
             Id. at 10.
        30
             Respondent’s Proposed Findings of Fact, Conclusions of Law
                                                         (continued...)

                                      -7-
   Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 8 of 21



of Criminal Appeals denied relief with a written order on June 24,

2009.31   In that written order the Texas Court of Criminal Appeals

set aside its previous orders dismissing Paul’s Second and Third

State Habeas Applications and then denied relief on each of Paul’s

Second,   Third,   and   Fourth    Habeas   Applications     without       any

additional explanation.32

     More than ten years after the Texas Court of Criminal Appeals

denied relief, Paul now seeks federal habeas corpus review of his

conviction under 28 U.S.C. § 2254 in a Petition that is dated

September 23, 2019.33 Because Paul proceeds pro se, his pleadings

are subject to a less stringent standard than those drafted by

lawyers.34   Under this lenient standard, Paul’s sole claim for

relief concerns the trial court’s decision to send the jury back to

deliberate three times over his defense counsel’s objection after




     30
      (...continued)
and Order, Docket Entry No. 11-31, pp. 79-80.
     31
      Action Taken on Application No. WR-64,923-06, Docket Entry
No. 11-31, p. 2; Ex Parte Paul, Application Nos. WR-64,923-03, -05,
& -06, Docket Entry No. 11-32, pp. 1-2.
     32
      Ex Parte Paul, Application Nos. WR-64,923-03, -05, & -06,
Docket Entry No. 11-32, pp. 1-2.
     33
      Petition, Docket Entry No. 1, pp. 1-15; Exhibits, Docket
Entry No. 1-1, pp. 1-20.
     34
      See Haines v. Kerner, 92 S. Ct. 594, 596 (1972) (per curiam);
see also Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (“A
document filed pro se is ‘to be liberally construed[.]’”) (quoting
Estelle v. Gamble, 97 S. Ct. 285, 292 (1976)).

                                   -8-
     Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 9 of 21



the jury indicated that it was deadlocked.35            Paul also requests

appointment of counsel to help him litigate this claim.36                    The

respondent argues that the Petition must be dismissed because it is

untimely      and   barred   by   the    governing   one-year   statute      of

limitations on federal habeas corpus review.37

                              II.   Discussion

A.    The One-Year Statute of Limitations

      According to the Antiterrorism and Effective Death Penalty Act

of 1996 (the “AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214 (1996),

Paul’s Petition is subject to a one-year limitations period found

in 28 U.S.C. § 2244(d), which runs from the latest of -–

      (A)     the date on which the judgment became final by the
              conclusion of direct review or the expiration of
              the time for seeking such review;


      35
      Petition, Docket Entry No. 1, p. 6. Paul also alleges that
he was denied the right to be present at the hearing on his post-
conviction DNA motion. See id. at 8. Because the claim attacks a
separate state court judgment, it should have been filed in a
separate petition. See Rule 2(e) of the Rules Governing Section
2254 Cases in the United States District Courts. The court notes
that the claim is not actionable because the Fifth Circuit has
repeatedly held that “infirmities” or errors that occur during
state collateral review proceedings “do not constitute grounds for
relief in federal court.” Rudd v. Johnson, 256 F.3d 317, 319 (5th
Cir. 2001) (quoting Trevino v. Johnson, 168 F.3d 173, 180 (5th Cir.
1999)) (citations omitted). Alternatively, the claim is without
merit because the record confirms that Paul’s motion for post-
conviction DNA testing was resolved without the need for a hearing.
See State’s Proposed Findings of Fact and Conclusions of Law,
Docket Entry No. 11-2, pp. 52-54. Accordingly, the court does not
address this claim further.
      36
           Petition, Docket Entry No. 1, at 7, 10.
      37
           Respondent’s MSJ, Docket Entry No. 10, pp. 5-10.

                                        -9-
      Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 10 of 21



        (B)    the date on which the impediment to filing an
               application created by State action in violation of
               the Constitution or laws of the United States is
               removed, if the applicant was prevented from filing
               by such State action;

        (C)    the date on which the constitutional right asserted
               was initially recognized by the Supreme Court, if
               the right has been newly recognized by the Supreme
               Court and made retroactively applicable to cases on
               collateral review; or

        (D)    the date on which the factual predicate of the
               claim or claims presented could have been
               discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1). Paul does not dispute that the challenged

judgment of conviction in his case became final on April 16, 2002,

when his extended time to file a petition for discretionary review

by the Texas Court of Criminal Appeals expired.                  See Roberts v.

Cockrell, 319 F.3d 690, 694 (5th Cir. 2003) (observing that a

conviction becomes final for purposes of § 2244(d)(1)(A) “when the

time     for    seeking   further    direct   review    in    the   state    court

expires”).        That date triggered the AEDPA statute of limitations

under § 2244(d)(1)(A), which expired one year later on April 16,

2003.     The federal Petition that was executed by Paul on September

23, 2019, is late by more than 16 years and is therefore barred by

the     statute    of   limitations    unless    a   statutory      or   equitable

exception applies.


B.      Statutory Tolling is Not Available

        Under    28   U.S.C.   §   2244(d)(2),   the   time    during     which   a

“properly filed application for State post-conviction or other


                                       -10-
      Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 11 of 21



collateral      review”     is    pending     shall    not     count    toward    the

limitations period on federal habeas review.                     The state court

records, which are summarized above, reflect that Paul challenged

his underlying conviction by filing a motion for appointment of

counsel to pursue post-conviction DNA testing on May 1, 2003,

followed by a motion for DNA testing on October 28, 2003.                        Paul

also filed four applications for state post-conviction review under

Article 11.07 of the Texas Code of Criminal Procedure and a

mandamus petition in 2006, 2007, and 2009.                   Because all of these

proceedings        were   filed    after    the    federal    habeas    statute    of

limitations had already expired on April 16, 2003, none of them

toll the limitations period under § 2244(d)(2).                        See Scott v.

Johnson, 227 F.3d 260, 263 (5th Cir. 2000).

        Paul does not demonstrate that there is any other statutory

basis to toll the limitations period. Paul does not assert that he

was subject to state action that impeded him from filing his

Petition in a timely manner.           See 28 U.S.C. § 2244(d)(1)(B).            None

of his claims are based on a constitutional right that has been

newly recognized by the Supreme Court and made retroactive to cases

on collateral review.            See 28 U.S.C. § 2244(d)(1)(C).           Moreover,

none of his claims raise a constitutional issue that is based on a

new     “factual    predicate”     that    could    not   have   been    discovered

previously if the petitioner had acted with due diligence.                   See 28

U.S.C. § 2244(d)(1)(D).           As a result, Paul’s federal Petition must

be dismissed as untimely unless an equitable basis exists to extend

                                          -11-
     Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 12 of 21



the statute of limitations on federal habeas review.


C.      Equitable Tolling is Not Warranted

        Equitable tolling is available at the court’s discretion where

a petitioner demonstrates (1) that he pursued federal review with

due diligence and (2) that “‘some extraordinary circumstance stood

in his way’ and prevented timely filing.”              Holland v. Florida, 130

S. Ct. 2549, 2562 (2010) (quoting Pace v. DiGuglielmo, 125 S. Ct.

1807,        1814   (2005)).     “The   petitioner      bears    the    burden    of

establishing that equitable tolling is warranted.”                       Hardy v.

Quarterman, 577 F.3d 596, 598 (5th Cir. 2009) (citation omitted).

        Paul contends that he is entitled to equitable tolling because

he is blind and suffers from mental illness.38                In support of this

claim, Paul provides a Discharge Summary that is dated August 5,

2000, from the TDCJ “Estelle Eastern Region Medical Facility,”

which notes that he is legally blind as the result of having

suffered a “traumatic brain injury” at some undisclosed time and

that he has a history of schizophrenia.39                Paul argues that his

delay should be excused because neither the prison Assistive

Disability Services (“ADS”) program or law library personnel at the

Estelle       Unit,   where    Paul   has   been   assigned     since   2000,    are


        38
      Petition, Docket Entry No. 1, p. 13; Petitioner’s Response,
Docket Entry No. 14, pp. 1, 3-5.
        39
      Discharge Summary, Docket Entry              No. 14, p. 8. At trial Paul
clarified that he could see “a little              bit” and there was evidence
that he could read with the assistance             of a machine. See Condensed
Court Reporter’s Record, Docket Entry              No. 11-5, pp. 81, 129.

                                        -12-
      Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 13 of 21



permitted to help him with legal work.40             As a result, he has had

to rely on assistance from other inmates to complete his pleadings

and other submissions.41

        Although Paul reportedly suffers from mental illness in the

form of schizophrenia, the evidence he presents states only that

his condition is “very well controlled by medication.”42               He does

not present any evidence showing that he was incapacitated as the

result of mental illness during any period of time before his

federal habeas statute of limitations expired.              Absent a showing

that Paul was prevented from filing a federal petition in a timely

manner due to mental incapacity or incompetency during the relevant

time period, he is not entitled to equitable tolling due to mental

illness.         See Roberts, 319 F.3d at 695; see also Lawrence v.

Florida, 127 S. Ct. 1079, 1086 (2007) (finding that the petitioner

made “no factual showing of mental incapacity” and, therefore, fell

far     short     of     establishing   the   “‘extraordinary   circumstances’

necessary to support equitable tolling”).


        40
             Petitioner’s Response, Docket Entry No. 14, pp. 4-5.
        41
             Id. at 5.
        42
      Discharge Summary, Docket Entry No. 14, p. 8. The record
reflects that Paul was evaluated before his trial by a
psychologist, who found “no evidence of a serious mental disorder
aside from his depressed mood state and alcohol abuse.” Competency
Evaluation, Oct. 4, 1999, Docket Entry No. 11-1, pp. 16-17. The
record further reflects that Paul had no difficulty testifying on
his own behalf at trial and displayed no sign of mental illness or
incompetency. See Condensed Court Reporter’s Record, Docket Entry
No. 11-5, pp. 129-40.

                                         -13-
   Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 14 of 21



     The Fifth Circuit has held that mental incapacity combined

with lack of access to legal records and temporary blindness due to

lack of eyeglasses may establish an extraordinary circumstance for

purposes of equitable tolling where an inmate cannot pursue his

rights.   See Fisher v. Johnson, 174 F.3d 710, 715-16 (5th Cir.

1999).    Paul does not make this showing, however, because the

record shows that he filed numerous post-conviction challenges to

his conviction in state court and that he was able to pursue his

rights.

     In addition to the many motions, petitions, and applications

that he filed in state court, records show that Paul also filed

several prisoner civil rights lawsuits in federal court, including:

Paul v. Hosea, Civil No. H-03-5564 (S.D. Tex.) (dismissed as

frivolous on May 10, 2004); Paul v. State of Texas, Civil No. H-07-

2192 (S.D. Tex.) (dismissed as frivolous on July 18, 2007); Paul v.

Morris, Civil No. H-12-3032 (S.D. Tex.) (dismissed on October 30,

2012, after the district court found that Paul’s challenge to his

underlying conviction failed to state a claim).

     Court records show that Paul also filed a previous federal

habeas proceeding to challenge the result of his post-conviction

DNA motion, which was dismissed without prejudice for want of

prosecution after the magistrate judge who reviewed the case found

that Paul failed to avail himself of help that was available to

file an amended petition.     See Paul v. Davis, H-18-2129 (S.D. Tex.


                                   -14-
   Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 15 of 21



Feb. 26, 2019) (Docket Entry No. 16, pp. 2-3).          Records from that

case refute Paul’s claim that assistance is not available from the

prison ADS program or the law library at the Estelle Unit.43

According to information provided by the respondent in that action,

assistance is available to visually impaired inmates at the Estelle

Unit through auxiliary aides provided by the ADS program and the

law library, but that Paul had not requested such assistance.44 The

Fifth Circuit has held that the assistance offered to visually

impaired inmates at the Estelle Unit law library, which includes

the availability of “volunteer offenders who are willing to provide

assistance reading and writing,” is sufficient to afford meaningful

access to the law library and protect his right to access the

courts.   Wells v. Thaler, 460 F. App’x 303, 305, 308-14 (5th Cir.

2012) (per curiam) (rejecting a blind inmate’s claims under 42

U.S.C. § 1983 and Title II of the Americans with Disabilities Act

in a case involving the Estelle Unit).

     The record in this case discloses lengthy delay by Paul in

seeking federal habeas review of his murder conviction.            As noted

above,    Paul’s   conviction    became   final    in   2002,   the   AEDPA



     43
      See Respondent Davis’s Status Report with Brief in Support,
Docket Entry No. 15, pp. 1-3, in Paul v. Davis, Civil No. H-18-2129
(S.D. Tex. Jan. 11, 2019).
     44
       See id. at 1-2; see also Respondent Davis’s Response to
Petitioner’s Objections with Brief in Support, Docket Entry No. 19,
pp. 1-4, in Paul v. Davis, Civil No. H-18-2129 (S.D. Tex. March 27,
2019).

                                   -15-
   Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 16 of 21



limitations period expired in 2003, and his federal Petition was

filed sixteen years later in 2019.        Although Paul’s Fourth State

Habeas Application on June 24, 2009, he offers no explanation for

why he waited more than ten years to seek federal habeas review.

Courts have uniformly held that a visual impairment, without more,

is insufficient to warrant equitable tolling where the petitioner

also fails to establish that he pursued his rights with due

diligence.    See Fisher, 174 F.3d at 714-16; see also Smith v.

Beightler, 49 F. App’x 579, 580-81 (6th Cir. 2002) (rejecting a

blind inmate’s request for equitable tolling because he did not

“establish that [he] lacked knowledge of the filing requirement

[or] that he was diligent in pursuing his rights”); United States

v. Brittain, 41 App’x 246, 248-49 (10th Cir. 2002) (rejecting a

legally blind prisoner’s request for equitable tolling where he

failed to demonstrate due diligence in pursuing a post-conviction

challenge under 28 U.S.C. § 2255); Santiago v. Miller, 180 F. Supp.

2d 471, 473-74 (S.D.N.Y. 2001) (finding that the petitioner’s

blindness was insufficient to toll the AEDPA statute of limitations

because he was able to file two state post-conviction proceedings,

showing that his “condition did not rise to such a level as to

truly prevent him from pursuing his legal rights”); Cherry v.

Dretke, No. 4:04–CV–0483, 2004 WL 2236628, at *2 (N.D. Tex. Oct. 4,

2004) (observing that the petitioner’s “illiteracy and ‘legal’

blindness . . . do not support equitable tolling,” where there was


                                   -16-
   Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 17 of 21



no evidence that he pursued his claims with due diligence despite

these factors); Jones v. Thomas, No. 1:15-cv-826, 2018 WL 2073188,

at *3 (M.D. Ala. Jan. 29, 2018) (finding “no authority for the

proposition that a bare allegation that a petitioner was legally

blind will warrant tolling” of the AEDPA statute of limitations)

(collecting cases).           Under these circumstances, Paul does not

establish that he is entitled to equitable tolling because of his

visual impairment.

       Although     Paul    represents    himself,       it    is    settled   that    a

prisoner’s pro se status, incarceration, and ignorance of the law

do not excuse his failure to file a timely petition and are not

grounds for equitable tolling.              See Felder v. Johnson, 204 F.3d

168, 171-72 (5th Cir. 2000); see also Cousin v. Lensing, 310 F.3d

843, 849 (5th Cir. 2003) (noting that a petitioner’s ignorance or

mistake is insufficient to warrant equitable tolling);                      Barrow v.

New Orleans S.S. Ass’n, 932 F.2d 473, 478 (5th Cir. 1991) (finding

that   “lack   of    knowledge     of    the    filing    deadlines,”       “lack     of

representation,”           “unfamiliarity       with     the        legal   process,”

illiteracy, and “ignorance of legal rights” generally do not

justify tolling).

       Likewise, equitable tolling is not available for lack of

access to a trial transcript.              See Roughley v. Cockrell, 45 F.

App’x 326, 2002 WL 1899622, at *1               (5th Cir. July 12, 2002) (per

curiam) (rejecting a claim for equitable tolling based on an


                                         -17-
      Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 18 of 21



inmate’s unfulfilled request for state court records).                  Although

Paul complained in state court that he could not pursue habeas

review     without    a   copy    of   his   trial   transcript   it    is   well

established       that    an     indigent    defendant    does    not   have    a

constitutional right to a free copy of his transcript or other

court records for use in a collateral proceeding.                   See United

States v. MacCollom, 96 S. Ct. 2086, 2090-91 (1976); Bonner v.

Henderson, 517 F.2d 135, 136 (5th Cir. 1975); Smith v. Beto, 472

F.2d 164, 165 (5th Cir. 1973); Colbert v. Beto, 439 F.2d 1130, 1131

(5th Cir. 1971).

        The Fifth Circuit has cautioned courts “not to apply the

statute of limitations too harshly,” Fisher, 174 F.3d at 713, but

this court has reviewed the entire record and concludes that no

miscarriage of justice will result from dismissing the Petition as

time-barred because Paul’s sole claim for relief, which concerns

the     trial    court’s       decision     to   order   jurors   to    continue

deliberating, was reviewed and rejected on direct appeal. See Paul

v. State, No 14-00-00937-CR, 2002 WL 27280, at *7-8 (Tex. App. —

Houston [14th Dist.] Jan. 10, 2002, no pet.) (rejecting Paul’s

argument about the length of jury deliberations and the trial

court’s decision to give an “Allen charge” after the jury announced

that it was deadlocked).               For the reasons articulated by the

intermediate appellate court, the claim appears to be entirely

without merit and Paul does not demonstrate that his constitutional


                                          -18-
     Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 19 of 21



rights were violated or that the state court’s decision was

contrary       to   or   an    unreasonable       application   of       Supreme   Court

precedent.          See 28 U.S.C. § 2254(d)(1).           Because Paul fails to

otherwise establish that any exception to the AEDPA statute of

limitations applies, the Respondent’s MSJ will be granted, and the

Petition        will     be    dismissed    as      untimely    under       28     U.S.C.

§ 2244(d)(1).


D.     Paul’s Request for Counsel

       The     court     notes    that    Paul    has   included     a    request    for

appointment of counsel in his Petition.45                He repeats that request

in his response to the Respondent’s MSJ and he also appears to ask

for discovery.46          Habeas corpus proceedings in federal court are

civil actions for which there is no absolute constitutional right

to the assistance of counsel.              See Pennsylvania v. Finley, 107 S.

Ct. 1990, 1993 (1987) (“Our cases establish that the right to

appointed counsel extends to the first appeal of right, and no

further.”).         Rules 6(a) and 8(c) of the Rules Governing Section

2254    Cases       in   the     United   States     District   Courts       authorize

appointment of counsel where discovery or an evidentiary hearing is

needed.        Assuming that a petitioner meets the criteria for an

evidentiary hearing found in 28 U.S.C. § 2254(e)(2), a hearing is



       45
            Petition, Docket Entry No. 1, pp. 7, 10.
       46
            Petitioner’s Response, Docket Entry No. 14, p. 5.

                                           -19-
   Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 20 of 21



not required if there are “no relevant factual disputes that would

require development in order to assess the claims.” Robison v.

Johnson, 151 F.3d 256, 268 (5th Cir. 1998). Likewise, “discovery

may only be permitted with respect to a specifically alleged

factual dispute, not to a general allegation.”         Murphy v. Johnson,

205 F.3d 809, 817 (5th Cir. 2000) (citation omitted). Because Paul

has not articulated specific facts showing that discovery or an

evidentiary hearing is required in this case, his request for

appointment of counsel is denied.


                 III.    Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a final order that is adverse to the petitioner.                   A

certificate of appealability will not issue unless the petitioner

makes “a substantial showing of the denial of a constitutional

right,” 28 U.S.C. § 2253(c)(2), which requires a petitioner to

demonstrate “‘that reasonable jurists would find the district

court’s    assessment   of   the   constitutional   claims   debatable      or

wrong.’”    Tennard v. Dretke, 124 S. Ct. 2562, 2569 (2004) (quoting

Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).         Where denial of

relief is based on procedural grounds, the petitioner must show not

only that “jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right,” but also that they “would find it debatable whether the

                                    -20-
   Case 4:19-cv-03625 Document 15 Filed on 04/23/20 in TXSD Page 21 of 21



district court was correct in its procedural ruling.”           Slack, 120

S. Ct. at 1604.      Because this court concludes that jurists of

reason would not debate whether any procedural ruling in this case

was correct, a certificate of appealability will not issue.


                       IV.   Conclusion and Order

     Accordingly, the court ORDERS as follows:

     1.    Respondent’s Motion for Summary Judgment (Docket
           Entry No. 10) is GRANTED.

     2.    The Petition for a Writ of Habeas Corpus By a
           Person in State Custody filed by Melvin C. Paul
           (Docket Entry No. 1) is DISMISSED WITH PREJUDICE.

     3.    A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

     SIGNED at Houston, Texas, on this 23rd day of April, 2020.




                                                 SIM LAKE
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                   -21-
